Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-20 filed on 12/20/2019 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3 and 14--16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuasa et al. (“Yuasa”) [U.S Patent Application Pub. 2013/0171601 A1]

Regarding claim 1, Yuasa meets the claim limitations as follows:
A method for measuring motion (i.e. ‘measure a position of a certain portion of the body of the user’ with ‘the actual movement of the user 2’) of at least one body part of a user [Fig. 2; para. 0007-0035, 0074-0078, 0142] for motor rehabilitation (i.e.’ exercise assisting system’) [para. 0144, 0225: ‘human motor functions’] after impairment, comprising: 

utilizing a two-dimensional optical acquisition system (i.e. ‘distance image sensor 4’ or ‘image pickup device 7’) [Fig. 1, 10, 11; para. 0136-0153: ‘a distance image sensor 4’ and ‘an image pickup device 7’] for detecting three-dimensional motions (i.e. ‘to measure a position of the certain portion based on an output of a three-dimensional sensor) [para. 0028, 0207] of at least one body part of a user for motor rehabilitation after impairment.


Regarding claim 2, Yuasa meets the claim limitations as follows:
The method of claim 1, wherein said step of utilizing a two-dimensional optical acquisition system comprises utilizing motion estimations (i.e. ‘estimate a deviation’) [para. 0084, 0086, 0108-0110, 0158-0159: ‘range-of-motion’].


Regarding claim 3, Yuasa meets the claim limitations as follows:
The method of claim 1, wherein said step of utilizing a two-dimensional optical acquisition system comprises utilizing motion estimations (i.e. ‘estimate a deviation’) [para. 0084, 0086, 0108-0110, 0158-0159: ‘range-of-motion’] with a mechanical model of the body (i.e. a ‘model’ as ‘human body model 21’, ‘(instructor) 31’ or ‘(exerciser) 31’) [Fig. 2-6; para. 0069, 0077, 0081, 0087, 0089, 0093: ‘the deviation between the postures of the user 2 and the comparison object 31 estimated’. Note: the human body is a mechanical model (musculosketetal) of interaction between bones, muscles, ligaments and joints].



Regarding claim 14, all claim limitations are set forth as claim 1 in the system form and rejected as per discussion for claim 1.

Regarding claim 15, all claim limitations are set forth as claim 2 in the system form and rejected as per discussion for claim 2.

Regarding claim 16, all claim limitations are set forth as claim 3 in the system form and rejected as per discussion for claim 3.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (“Yuasa”) [U.S Patent Application Pub. 2013/0171601 A1] in view of Siegel (“Siegel”) [U.S Patent Application Pub. 2009/0220124 A1]

Regarding claim 4, Yuasa meets the claim limitations as follows:
The method of claim 2, wherein said motion estimations are provided by a Kalman filter with a mechanical model of the body (i.e. a ‘model’ as ‘human body model 21’, ‘(instructor) 31’ or ‘(exerciser) 31’) [Fig. 2-6; para. 0069, 0077, 0081, 0087, 0089, 0093: ‘the deviation between the postures of the user 2 and the comparison object 31 estimated’. Note: the human body is a mechanical model (musculosketetal) of interaction between bones, muscles, ligaments and joints].
Yuasa does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 2, wherein said motion estimations are provided by a Kalman filter with a mechanical model of the body.
However in the same field of endeavor Siegel discloses the deficient claim as follows: 
wherein said motion estimations are provided by a Kalman filter with a mechanical model of the body [Fig. 1, 2, 6A; para. 0052].
Yuasa and Siegel are combinable because they are from the same field of exercise assisting system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yuasa and Siegel as motivation to include Kalman filtering as one of various mathematical techniques for motion detection [para. 0051].


Claims 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (“Yuasa”) [U.S Patent Application Pub. 2013/0171601 A1] in view of Leduc (“Leduc”) [U.S Patent Application Pub. 2019/0154871 A1]

Regarding claim 5, Yuasa meets the claim limitations set forth in claim 2.
Yuasa does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 2, wherein said motion estimations are provided by an artificial intelligence system.
However in the same field of endeavor Leduc discloses the deficient claim as follows: 
wherein said motion estimations are provided by an artificial intelligence system [Fig. 1, 2, 6A; para. 0161: ‘based on artificial intelligence … to perform motion analysis’].
Yuasa and Leduc are combinable because they are from the same field of motion detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yuasa and Leduc as motivation to include AI as one of various mathematical techniques for motion detection.


Regarding claim 7, Yuasa meets the claim limitations as follows:
The method of claim 2, wherein said motion estimations are provided by an artificial intelligence system with a mechanical model of the body (i.e. a ‘model’ as ‘human body model 21’, ‘(instructor) 31’ or ‘(exerciser) 31’ or ) [Fig. 2-6; para. 0069, 0077, 0081, 0087, 0089, 0093: ‘the deviation between the postures of the user 2 and the comparison object 31 estimated’].
Yuasa does not disclose explicitly the following claim limitations (emphasis added):
wherein said motion estimations are provided by an artificial intelligence system with a mechanical model of the body.
However in the same field of endeavor Leduc discloses the deficient claim as follows: 
wherein said motion estimations are provided by an artificial intelligence system [Fig. 1, 2, 6A; para. 0161: ‘based on artificial intelligence … to perform motion analysis’] with a mechanical model of the body.
Yuasa and Leduc are combinable because they are from the same field of motion detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yuasa and Leduc as motivation to include AI as one of various mathematical techniques for motion detection.


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (“Yuasa”) [U.S Patent Application Pub. 2013/0171601 A1] in view of Leduc (“Leduc”) [U.S Patent Application Pub. 2019/0154871 A1] further in view of Komatireddy et al. (“Komatireddy”) [U.S Patent Application Pub. 2013/0123667 A1]

Regarding claim 6, Yuasa in view of Leduc meets the claim limitations as follows:
The method of claim 5, wherein said artificial intelligence system is used to estimate the motion of said at least one body part of a user (i.e. inverted image of user 2) [Fig. 2: ‘20’: inverted image of user 2 and ‘31’: model (avatar) of instructor/exerciser 31] in order to generate an avatar through augmented reality.
Yuasa does not disclose explicitly the following claim limitations (emphasis added):
wherein said artificial intelligence system is used to estimate the motion of said at least one body part of a user in order to generate an avatar through augmented reality.
However in the same field of endeavor Komatireddy discloses the deficient claim as follows: 
wherein said artificial intelligence system is used to estimate the motion of said at least one body part of a user in order to generate an avatar through augmented reality [Fig. 1; para. 0013, 0016: disclosing the similar features to the ones disclosed in Yuasa with an ‘onscreen patient representation or avatar’; Fig. 2; para. 0036-0040: ‘Preferably, a digital representation, such as an Avatar (b) is provided of the patient (a)’].
Yuasa, Leduc and Komatireddy are combinable because they are from the same field of motion detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yuasa, Leduc and Komatireddy as motivation to include AI as one of various mathematical techniques for motion detection and an avatar of the patient in order to hid the patient’s ID.


Claims 8, 10 and 17-19 rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (“Yuasa”) [U.S Patent Application Pub. 2013/0171601 A1] in view of Stork et al. (“Stork”) [U.S Patent No. 5,586,215]


Regarding claim 8, Yuasa meets the claim limitations as follows:
The method of claim 1, wherein said three-dimensional motion of at least one body part of the user is detected through passive fiducial markers (i.e. ‘a marker’) [para. 0163: ‘to set a marker at a position … corresponding to the position of the certain portion of the body of the user 2].
Yuasa does not disclose explicitly the following claim limitations (emphasis added):
wherein said three-dimensional motion of at least one body part of the user is detected through passive fiducial markers.
However in the same field of endeavor Stork discloses the deficient claim as follows: 
wherein said three-dimensional motion of at least one body part of the user is detected through passive fiducial markers [Abstract, Fig. 2, col. 4, ll. 14-20, col. 5, ll. 5-15: ‘fiducial markers’].
Yuasa and Stork are combinable because they are from the same field of motion detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yuasa and Stork as motivation to include fiducial markers to detect lip movement for speech recognition.


Regarding claim 10, Yuasa meets the claim limitations as follows:
The method of claim 1, wherein said three-dimensional motion of at least one body part of the user is detected through passive fiducial markers (i.e. ‘a marker’) [para. 0163: ‘to set a marker at a position … corresponding to the position of the certain portion of the body of the user 2] in conjunction with an artificial intelligence system (i.e. comparison) [para. 0070: ‘the comparison image may be a posture of the exerciser which should be viewed as a model of the user 2’] for detecting and tracking said passive fiducial markers.
Yuasa does not disclose explicitly the following claim limitations (emphasis added):
wherein said three-dimensional motion of at least one body part of the user is detected through passive fiducial markers in conjunction with an artificial intelligence system for detecting and tracking said passive fiducial markers.
However in the same field of endeavor Stork discloses the deficient claim as follows: 
wherein said three-dimensional motion of at least one body part of the user is detected through passive fiducial markers [Abstract, Fig. 2, col. 4, ll. 14-20, col. 5, ll. 5-15: ‘fiducial markers’] in conjunction with an artificial intelligence system (i.e. ‘an artificial system’; ‘neural network’) [col. 1, ll. 35-40; col. 2, ll. 32-65; col. 4, ll. 45-50] for detecting and tracking said passive fiducial markers [Abstract, Fig. 2, col. 4, ll. 14-20, col. 5, ll. 5-15: ‘detects the motion of a set of fiducial markers’].
Yuasa and Stork are combinable because they are from the same field of motion detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yuasa and Stork as motivation to include fiducial markers to detect lip movement for speech recognition.


Regarding claim 17, all claim limitations are set forth as claim 8 in the system form and rejected as per discussion for claim 8.

Regarding claim 18, all claim limitations are set forth as claim 10 in the system form and rejected as per discussion for claim 10.

Regarding claim 19, all claim limitations are set forth as claim 10 in the system form and rejected as per discussion for claim 10.


Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (“Yuasa”) [U.S Patent Application Pub. 2013/0171601 A1] in view of Stork et al. (“Stork”) [U.S Patent No. 5,586,215] further in view of Komatireddy et al. (“Komatireddy”) [U.S Patent Application Pub. 2013/0123667 A1]

Regarding claim 9, Yuasa in view of Stork meets the claim limitations set forth in claim 8.
Yuasa does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 8, wherein said passive fiducial markers are used to estimate the motion of at least one body part of a user in order to generate an avatar through augmented reality.
However in the same field of endeavor Komatireddy discloses the deficient claim as follows: 
wherein said passive fiducial markers are used to estimate the motion of at least one body part of a user in order to generate an avatar through augmented reality [Fig. 1; para. 0013, 0016: disclosing the similar features to the ones disclosed in Yuasa with an ‘onscreen patient representation or avatar’; Fig. 2; para. 0036-0040: ‘Preferably, a digital representation, such as an Avatar (b) is provided of the patient (a)’].
Yuasa, Stork and Komatireddy are combinable because they are from the same field of motion detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yuasa, Stork and Komatireddy as motivation to include AI as one of various mathematical techniques for motion detection and an avatar of the patient in order to hid the patient’s ID.


Claims 11 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (“Yuasa”) [U.S Patent Application Pub. 2013/0171601 A1] in view of Komatireddy et al. (“Komatireddy”) [U.S Patent Application Pub. 2013/0123667 A1]

Regarding claim 11, Yuasa meets the claim limitations as follows:
The method of claim 1, wherein said step of utilizing a two-dimensional optical acquisition system comprises utilizing augmented reality to generate an avatar of a patient (i.e. inverted image of user 2) [Fig. 2: ‘20’: inverted image of user 2 and ‘31’: model (avatar) of instructor/exerciser 31].
Yuasa does not disclose explicitly the following claim limitations (emphasis added):
wherein said step of utilizing a two-dimensional optical acquisition system comprises utilizing augmented reality to generate an avatar of a patient.
However in the same field of endeavor Komatireddy discloses the deficient claim as follows: 
wherein said step of utilizing a two-dimensional optical acquisition system comprises utilizing augmented reality to generate an avatar of a patient [Fig. 1; para. 0013, 0016: disclosing the similar features to the ones disclosed in Yuasa with an ‘onscreen patient representation or avatar’; Fig. 2; para. 0036-0040: ‘Preferably, a digital representation, such as an Avatar (b) is provided of the patient (a)’].
Yuasa and Komatireddy are combinable because they are from the same field of motion detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yuasa and Komatireddy as motivation to include AI as one of various mathematical techniques for motion detection and an avatar of the patient in order to hid the patient’s ID.


Regarding claim 20, all claim limitations are set forth as claim 11 in the system form and rejected as per discussion for claim 11.



Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (“Yuasa”) [U.S Patent Application Pub. 2013/0171601 A1] in view of Selman et al. (“Selman”) [U.S Patent Application Pub. 2015/0004581 A1]

Regarding claim 12, Yuasa meets the claim limitations set forth in claim 1.
Yuasa does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, wherein said two-dimensional optical acquisition system is on a mobile device.
However in the same field of endeavor Selman discloses the deficient claim as follows: 
wherein said two-dimensional optical acquisition system is on a mobile device [para. 0156: ‘a few cell phones’].
Yuasa and Selman are combinable because they are from the same field of motion detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yuasa and Selman as motivation to include cell phones for taking stereo pictures as convenience.


Regarding claim 13, Yuasa meets the claim limitations set forth in claim 1.
Yuasa does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, wherein said two-dimensional optical acquisition system is on a mobile device having more than one two-dimensional cameras [Note: ‘Yuasa discloses two-camera system in Fig. 10, para. 0134: ‘two distance image sensors 4’].
However in the same field of endeavor Selman discloses the deficient claim as follows: 
wherein said two-dimensional optical acquisition system is on a mobile device having more than one two-dimensional cameras [para. 0156: ‘stereo pairs of cameras (such as … a few cell phones for taking stereo pictures’].
Yuasa and Selman are combinable because they are from the same field of motion detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Yuasa and Selman as motivation to include cell phones for taking stereo pictures as convenience.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488